Case 3:19-cr-00162-S Document 39 Filed 12/28/20 Page1of1i PagelD 183

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
V. CRIM. ACTION 3:19-CR-00162-S
JOEY EARL COOPER :

ORDER

The Court referred the request for revocation of Defendant’s Supervised Release to United
States Magistrate Judge David L. Horan for consideration. The Court has received the Report and
Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having
waived allocution before this Court, and the time to the Report and Recommendation of the United
States Magistrate Judge has passed, the Court is of the opinion that the findings and conclusions
of the Magistrate Judge are correct.

It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the
opinion and findings of the Court. It is further ORDERED that the Defendant be committed to
the custody of the Bureau of Prisons to be imprisoned for a term of Twelve (12) months and One
(1) day, with no further term of Supervised Release to follow. The Court recommends that the
Defendant serve his sentence at FCI Texarkana.

SO ORDERED.

SIGNED December 28, 2020. Mab.n8

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
